Citation Nr: 0330703	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  89-27 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a major depression with psychotic features.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for peptic ulcer 
disease.  

4.  Entitlement to service connection for anal fissure with 
multiple abscesses.  

5.  Entitlement to service connection for fibromyalgia.  

6.  Entitlement to service connection for left shoulder 
avascular necrosis.  

7.  Entitlement to service connection for left wrist 
tendinitis.  

8.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1971 to February 1973 and from December 1973 to September 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  

In June 1997, the veteran testified at a hearing before the 
undersigned at the RO.  


REMAND

On February 26, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in this case.  
Thereafter, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify letter is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since 
this case is being remanded for additional development or to 
cure a procedural defect, the RO must take this opportunity 
to inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to determine the extent of 
the disability.  The claims folder and 
the evaluation criteria should be made 
available to the examiner for review.  
All indicated tests and studies should 
be accomplished.  The examiner should 
describe all psychiatric symptoms in 
detail, particularly addressing the 
symptoms which are part of the 
evaluation criteria.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded examinations 
to evaluate his complaints of back pain, 
peptic ulcer disease, anal fissure with 
multiple abscesses, fibromyalgia, left 
shoulder avascular necrosis, left wrist 
tendinitis, and Hepatitis C.  The claims 
file must be made available to the 
examiners prior to the examinations.  
The scope of the examination, by one or 
several contributing physicians, should 
be broad enough to cover all diseases, 
injuries, and residual conditions which 
are suggested by the veteran's 
complaints or findings at the time of 
examination.  All pertinent complaints 
or symptoms having a medical cause 
should be covered by a definite 
diagnosis.  Examinations by specialists 
should be made were indicated.  All 
indicated tests and studies should be 
performed.  The following matters should 
be addressed in the examination report:

?	Does the veteran have a back 
disability and, if so, what is the 
probability that any current back 
disability is related to the back 
complaints identified in the 
service medical records?  In 
rendering an opinion as to this 
matter, the examiner should comment 
on the significance of the service 
medical records reflecting that he 
was seen in April 1970, February 
1976, July 1977, June 1982, and 
October 1984 for complaints 
associated with the back and the 
negative findings on VA 
examinations in May 1987 and June 
1990.  

?	Does the veteran have peptic ulcer 
disease?  If peptic ulcer disease 
is present, can this condition be 
dissociated from the service-
connected Crohn's disease, 
irritable bowel syndrome, hiatal 
hernia, and gastroesophageal 
reflux?

?	What residuals of anal fissure with 
multiple abscesses are currently 
present?  Can the anal fissure 
identified after service in June 
1987 be dissociated from the in-
service anal pain and perianal 
abscess noted in March 1977 and the 
complaints of rectal pain and 
bleeding noted in 1986, or from the 
service-connected hemorrhoids, 
Crohn's disease, irritable bowel 
syndrome, hiatal hernia, and 
gastroesophageal reflux?

?	Is it at least likely as not that 
the veteran's fibromyalgia, 
hepatitis C, left shoulder 
avascular necrosis or left wrist 
tendonitis, if existent, are 
causally related to his service-
connected psychiatric disorder.  

If an opinion as to any of the above 
matters cannot be formulated without 
resort to pure speculation or remote 
possibility, the examiner should so 
state.  

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


